Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 17, the prior art of record fails to show a system for achieving a clean separation of signal and noise comprising: a frequency preprocessing component; a solver-separator component in communication with the frequency preprocessing component: and wherein the frequency preprocessing component is configured to accept a signal to noise mixture from a transmitter/modulator via a channel with noise and send a modified signal to noise mixture to the solver-separator component for completing the clean separation of signal and noise.
With respect to claim 11, the prior art of record fails to show a system for achieving a clean separation of signal and noise comprising a plurality of radio transmitters; a plurality of electronic filters; and a plurality of radio receivers configured to receive a clean signal from the plurality of electronic filters; and wherein the plurality of electronic filters are configured to use discrete measurements of a mixture of signal and noise to enable a composition and solution of ordinary systems of linear algebraic equations and use a matrix of coefficients for unknowns of a task.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seagriff teaches a noise cancellation using segmented frequency-dependent phase cancellation.
Nikitin teaches a communication method and apparatus including encoding information into high-peakedness designed pulse train.
Negus teaches an enhancement of the channel propagation matrix order and ran for a wireless channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        3/3/2022